Title: To Alexander Hamilton from George Washington, 4 June 1778
From: Washington, George
To: Hamilton, Alexander


Head Quarters [Valley Forge]4th. June 1778.
Sir.
Mr. Loring having been sent by Sir Henry Clinton to meet Mr. Boudinot or any other person appointed by me for the purpose of effecting an exchange of prisoners; I have therefore to desire you (Mr. Boudinot being absent from Camp) to hear any proposals Mr. Loring may have to offer on this subject; and to do definitively whatever may be necessary towards the execution of a general exchange of prisoners: And I hereby assure you that your proceedings in this instance will be ratified by me.
I am Sir, your very hble servant.

Go: Washington
Lieut. Col. Hamilton.

